NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMY LIU, AKA Amy Chen Liu,                      No.    17-15194

                Plaintiff-Appellant,            D.C. No. 4:15-cv-04958-PJH

 v.
                                                MEMORANDUM*
REGENTS OF THE UNIVERSITY OF
CALIFORNIA; UNIVERSITY OF
CALIFORNIA, BERKELEY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Phyllis J. Hamilton, Chief Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Amy Liu appeals pro se from the district court’s summary judgment in her

employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Am. Tower Corp. v. City of San


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Diego, 763 F.3d 1035, 1043 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment on Liu’s Title VII

discrimination, hostile work environment, and retaliation claims arising from Liu’s

layoff because Liu failed to exhaust her administrative remedies. See B.K.B. v.

Maui Police Dep’t, 276 F.3d 1091, 1099 (9th Cir. 2002) (setting forth exhaustion

requirement for Title VII claims).

      The district court properly granted summary judgment on Liu’s Title VII

retaliation claim arising from her job search with the university from 2009 to 2011

because the claim was barred by the applicable statute of limitations. See 42

U.S.C. § 2000e-5(f)(1); Scholar v. Pac. Bell, 963 F.2d 264, 266-67 (9th Cir. 1992)

(90-day deadline to file a Title VII action “constitutes a statute of limitations” and

if plaintiff “fails to file within [the] 90-day period, the action is barred”).

Moreover, the district court properly concluded that Liu did not establish a

continuing violation of her rights. See Nat’l R.R. Passenger Corp. v. Morgan, 536
U.S. 101, 114-15 (2002) (discussing continuing violations doctrine).

      The district court properly granted summary judgment on Liu’s Title VII

retaliation claim based on her job search with the university from 2013 to 2015

because Liu failed to raise a genuine dispute of material fact as to whether there

                                            2                                     17-15194
was a causal connection between any protected activity and an adverse action. See

Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d 417, 422 (9th Cir.

2013) (prima facie case of retaliation under Title VII).

      The district court properly granted summary judgment on Liu’s retaliation

claim under California law because Liu failed to establish a prima facie case. See

Patten v. Grant Jt. Union High Sch. Dist., 37 Cal. Rptr. 3d 113, 117 (Ct. App.

2005) (prima facie case of retaliation under Cal. Lab. Code § 1102.5).

      The district court properly granted summary judgment on Liu’s defamation

claim because it was barred by the applicable statute of limitations. See Shively v.

Bozanich, 80 P.3d 676, 685 (Cal. 2003) (statute of limitations for defamation under

Cal. Civ. Proc. Code § 340(c) is one year).

      The district court properly granted summary judgment on Liu’s due process

claim because Liu failed to raise a genuine dispute of material fact as to whether

the university denied her procedural due process. See Mathews v. Eldridge, 424
U.S. 319, 333-35 (1976) (setting forth requirements for procedural due process).

      The district court properly granted summary judgment on Liu’s claim for

breach of constitutional rights because it is derivative of her retaliation,

defamation, and due process claims.

                                           3                                   17-15194
      We reject as unsupported by the record Liu’s contention that the district

court erred in finding that defendant’s discovery response was timely.

      We do not consider arguments and allegations raised for the first time on

appeal, or matters not specifically and distinctly raised and argued in the opening

brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                   17-15194